Respondents-appellants appeal from an order of the Supreme Court declaring invalid a petition filed on their behalf by the Liberal Party of Sebeneetady County designating them as Liberal Party candidates for office. At a meeting on April 16, 1960 the Executive Committee of the County Committee of the Liberal Party authorized the designation. At that time the committee was not a legally constituted committee because it did not have two members elected from each election district. (Matter of Newman v. Millspaugh, 9 A D 2d 715> affd. 7 N Y 2d 756.) An amendment to section 12 of the Election Law, effective April 21, 1960 (L. 1960, ch. 701) provided that if 25% of the committeemen required to be elected “ have been elected” the County Committee shall be legally constituted. Thereafter the presiding officer and secretary of the committee executed the petition here questioned and it was filed on May 3, 1960. At the time the petition was executed and filed the County Committee was a legally constituted committee. We think the Legislature intended to recognize existing Liberal Party committees which met the 25% rule when it passed the amendment and, construing the Election Law liberally, a petition executed and filed after the effective date of the amendment by officers of a legally constituted committee is valid.. Order reversed, without costs, and the designation of respondents as Liberal Party candidates for their respective offices is reinstated. Bergan, P. J., Coon and Gibson, JJ., concur; Herlihy, J., dissents, and votes to affirm, on the memorandum of the Special Term. [23 Misc 2d 115.]